     Case: 1:20-cv-01724 Document #: 33 Filed: 04/24/20 Page 1 of 1 PageID #:2571




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHAPTER 4 CORP.,
                                                     Case No. 20-cv-01724
               Plaintiff,
                                                     Judge Charles R. Norgle
v.
                                                     Magistrate Judge Young B. Kim
777 MARKET, et al.,

               Defendants.


                      NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Chapter 4 Corp.

(“Plaintiff”) hereby dismisses this action with prejudice as to the following Defendants:

                Defendant Name                                         Line No.
                     Hubay                                                31
                 JC.Roy's shop                                            35
                 MooFun Tech                                              49
                  Yuren Mall                                              91

Dated this 24th day of April 2020.           Respectfully submitted,

                                             /s/ Allyson M. Martin
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             Allyson M. Martin
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080
                                             312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             amartin@gbc.law

                                             Counsel for Plaintiff Chapter 4 Corp.
